Citation Nr: 0923295	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-41 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The Veteran's active military service extended from August 
1973 to August 1977, and from November 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied the 
Veteran's attempt to reopen his claim for service connection 
for PTSD.  The Veteran's claim was opened by the Board and 
remanded for further development in November 2006.

The Veteran was scheduled for a Board hearing in September 
2005 but he failed to report for the scheduled hearing.  He 
did not request that the hearing be postponed and he has 
provided no reason for his failure to report for the hearing.  
Accordingly, his hearing request is considered to be 
withdrawn. See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in attempting to 
verify the Veteran's account of an in-service personal 
assault.  Should VA successfully verify that stressor, an 
assessment as to whether the Veteran has a current diagnosis 
of PTSD, linked to the personal assault, is required prior to 
adjudication.

The Veteran claimed that an unknown person put a knife to his 
throat during radio school in Maryland.  The Veteran stated 
that the incident was connected to a drug ring, and that all 
involved personnel were caught.  See stressor statements, 
August 1998; May 2004.

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

Also of particular pertinence are the provisions of 38 C.F.R. 
§ 3.304(f)(3) which state that behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Veteran was furnished with several letters addressing 
aspects of the Veterans Claims Assistance Act of 2000 (VCAA); 
however, these letters did not provide him of the provisions 
of 38 C.F.R. § 3.304(f).  As such, the Veteran must be 
afforded notice fully in accordance with the regulation.  

In accordance with the duty to assist, the RO should make an 
attempt to identify the Veteran's claimed stressor as 
specifically as possible (to include specific dates, names of 
others involved, etc.), and must attempt to corroborate any 
claimed stressor to the fullest possible extent.  As such, 
following a reply from the Veteran, if applicable, the RO 
should contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) to corroborate any information 
provided by the Veteran.  
If, and only if, the above stressor is verified, the RO/AMC 
should make arrangements with the appropriate VA medical 
facility for the Veteran to be afforded an additional 
examination in order to ascertain the nature of all 
psychiatric disabilities present and the proper diagnoses 
thereof, specifically to include PTSD.  If PTSD is diagnosed, 
the examiner must specify for the record the stressor(s) 
relied upon to support the diagnosis.  If a disability other 
than PTSD is diagnosed, the examiner should be asked to 
provide a medical opinion as to whether it is at least as 
likely as not that the diagnosed disorder is related to 
service.  The report of examination should include the 
complete rationale for all opinions expressed.  The claims 
folder must be made available to the examiner for review.

Once accomplished, the Veteran's claim should be 
readjudicated by the RO.  If the claim remains denied, a 
supplemental statement of the case should be provided to the 
Veteran and his representative. After the Veteran has had an 
adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 
3.304(f)(3), the RO should send the 
veteran an appropriate stressor 
development letter.  The appellant should 
be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The Veteran should be asked to provide a 
comprehensive statement containing as much 
detail and information as possible 
regarding his alleged in-service personal 
assault.  In particular, he should be 
asked to provide the specifics of his 
claimed assault such as the dates, 
locations, detailed descriptions of the 
incident, units involved, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details. 

2.  The RO/AMC should then review the 
record and determine whether there is 
sufficient information to attempt 
verification any claimed in-service 
personal assault.  If so, the appropriate 
steps should be taken to attempt 
verification of the assault.  

3.  If, and only if, it is determined that 
a verified stressor exists, the RO/AMC 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disabilities present and the 
proper diagnoses thereof, specifically to 
include PTSD.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should be 
asked to provide a medical opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is related to 
service.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The claims folder 
must be made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




